IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ELISEO-THL MOTORSPORTS, LLC, A    : No. 504 WAL 2014
PENNSYLVANIA LIMITED LIABILITY    :
COMPANY,                          :
                                  : Petition for Allowance of Appeal from the
                  Respondent      : Order of the Superior Court
                                  :
                                  :
            v.                    :
                                  :
                                  :
ELISEO SALAZAR, INDIVIDUALLY AND :
T/D/B/A ELISEO SALAZAR RACING,    :
INC., SALAZAR RACING, INC., AND   :
SALAZAR RACING; KARI MARCINIAK, :
AN INDIVIDUAL; ELISEO SALAZAR     :
RACING, INC., A FLORIDA           :
CORPORATION, INDIVIDUALLY AND     :
T/D/B/A SALAZAR RACING, INC., AND :
SALAZAR RACING; ELISEO SALAZAR :
RACING, INC., A PENNSYLVANIA      :
CORPORATION, INDIVIDUALLY AND     :
T/D/B/A SALAZAR RACING, INC., AND :
SALAZAR RACING, AND SALAZAR       :
RACING, INC., A PENNSYLVANIA      :
CORPORATION; AND SALAZAR          :
RACING, AN UNREGISTERED           :
FICTITIOUS NAME,                  :
                                  :
                  Petitioners     :


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of March, 2015, the Petition for Allowance of Appeal is

DENIED.